(Slip Opinion)              OCTOBER TERM, 2011                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

 GREENE, AKA TRICE v. FISHER, SUPERINTENDENT,

     STATE CORRECTIONAL INSTITUTION AT

               SMITHFIELD, ET AL. 


CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE THIRD CIRCUIT

  No. 10–637.      Argued October 11, 2011—Decided November 8, 2011
During petitioner Greene’s trial for murder, robbery, and conspiracy,
 the prosecution introduced the redacted confessions of two of
 Greene’s nontestifying codefendants. A jury convicted Greene. The
 Pennsylvania Superior Court upheld the conviction, reasoning that
 the rule announced in Bruton v. United States, 391 U. S. 123, did not
 apply because the confessions were redacted to remove any specific
 reference to Greene. While Greene’s petition to the Pennsylvania
 Supreme Court was pending, this Court announced in Gray v. Mary-
 land, 523 U. S. 185, that Bruton does apply to some redacted confes-
 sions. The Pennsylvania Supreme Court declined to hear Greene’s
 appeal, and he then sought federal habeas relief. Under the Antiter-
 rorism and Effective Death Penalty Act of 1996 (AEDPA), a federal
 court may not grant such relief to a state prisoner on any claim that
 has been “adjudicated on the merits in State court proceedings” un-
 less that adjudication “resulted in a decision that was contrary to, or
 involved an unreasonable application of, clearly established Federal
 law, as determined by the Supreme Court of the United States.” 28
 U. S. C. §2254(d)(1). Here, the District Court concluded that, because
 the United States Supreme Court’s opinion in Gray had not yet been
 issued when the Pennsylvania Superior Court adjudicated Greene’s
 claim, the condition for granting habeas relief had not been met. The
 Third Circuit affirmed.
Held:
    1. Under §2254(d)(1), “clearly established Federal law, as deter-
 mined by the Supreme Court of the United States” includes only this
2                          GREENE v. FISHER

                                  Syllabus

    Court’s decisions as of the time of the relevant state-court adjudica-
    tion on the merits. The Court’s decision last Term in Cullen v. Pin-
    holster, 563 U. S. ___, established that §2254(d)(1)’s “backward-
    looking language requires an examination of the state-court decision
    at the time it was made.” Id., at ___. As the Court explained in Cul-
    len, §2254(d)(1) requires federal courts to measure state-court deci-
    sions “against this Court’s precedents as of ‘the time the state court
    renders its decision.’ ” Id., at ___. That reasoning determines the re-
    sult here. Pp. 3–6.
       2. Because the Pennsylvania Superior Court’s decision—the last
    state-court adjudication on the merits of Greene’s claim—predated
    Gray by nearly three months, the Third Circuit correctly held that
    Gray was not “clearly established Federal law” against which it could
    measure the state-court decision. It therefore correctly concluded
    that the state court’s decision neither was “contrary to,” nor “involved
    an unreasonable application of,” any “clearly established Federal
    law.” Pp. 6–7.
606 F. 3d 85, affirmed.

    SCALIA, J., delivered the opinion for a unanimous Court.
                        Cite as: 565 U. S. ____ (2011)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 10–637
                                   _________________


   ERIC GREENE, AKA JARMAINE Q. TRICE, PETI-

    TIONER v. JON FISHER, SUPERINTENDENT,

     STATE CORRECTIONAL INSTITUTION AT

               SMITHFIELD, ET AL. 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE THIRD CIRCUIT

                              [November 8, 2011]


   JUSTICE SCALIA delivered the opinion of the Court.
   Under the Antiterrorism and Effective Death Penalty
Act of 1996 (AEDPA), a federal court may not grant habe-
as relief to a state prisoner with respect to any claim that
has been “adjudicated on the merits in State court pro-
ceedings” unless the state-court adjudication “resulted in a
decision that was contrary to, or involved an unreasonable
application of, clearly established Federal law, as deter-
mined by the Supreme Court of the United States.” 28
U. S. C. §2254(d)(1). We consider whether “clearly estab-
lished Federal law” includes decisions of this Court that
are announced after the last adjudication of the merits in
state court but before the defendant’s conviction becomes
final.
                             I
  In December 1993, petitioner Eric Greene and four
co-conspirators robbed a grocery store in North Philadel-
phia, Pennsylvania. During the robbery, one of the men
shot and killed the store’s owner. The five were appre-
2                    GREENE v. FISHER

                     Opinion of the Court

hended, and two of them confessed to taking part in the
robbery. Greene did not confess, but he was implicated by
the others’ statements.
  When the Commonwealth sought to try all of the co-
conspirators jointly, Greene sought severance, arguing,
inter alia, that the confessions of his nontestifying code-
fendants should not be introduced at his trial. The trial
court denied the motion to sever, but agreed to require
redaction of the confessions to eliminate proper names. As
redacted, the confessions replaced names with words like
“this guy,” “someone,” and “other guys,” or with the word
“blank,” or simply omitted the names without substitution.
  A jury convicted Greene of second-degree murder, rob-
bery, and conspiracy. He appealed to the Pennsylvania
Superior Court, arguing that severance of his trial was
demanded by the rule announced in Bruton v. United
States, 391 U. S. 123 (1968), that the Confrontation Clause
forbids the prosecution to introduce a nontestifying co-
defendant’s confession implicating the defendant in the
crime. The Pennsylvania Superior Court affirmed the
conviction, holding that the redaction had cured any prob-
lem under Bruton.
  Greene filed a petition for allowance of appeal to the
Pennsylvania Supreme Court, raising the same Bruton
claim. While that petition was pending, we held in Gray v.
Maryland, 523 U. S. 185, 195 (1998), that “considered as a
class, redactions that replace a proper name with an
obvious blank, the word ‘delete,’ a symbol, or similarly
notify the jury that a name has been deleted are similar
enough to Bruton’s unredacted confessions as to warrant
the same legal results.” The Pennsylvania Supreme Court
granted the petition for allowance of appeal, limited to the
question whether admission of the redacted confessions
violated Greene’s Sixth Amendment rights. After the
parties filed merits briefs, however, the Pennsylvania
Supreme Court dismissed the appeal as improvidently
                 Cite as: 565 U. S. ____ (2011)            3

                     Opinion of the Court

granted.
   Greene then filed a federal habeas corpus petition in the
United States District Court for the Eastern District of
Pennsylvania, alleging, inter alia, that the introduction
of his nontestifying codefendants’ statements violated the
Confrontation Clause. Adopting the report and recom-
mendation of a Magistrate Judge, the District Court de-
nied the petition. It concluded that since our decision in
Gray was not “clearly established Federal law” when the
Pennsylvania Superior Court adjudicated Greene’s Con-
frontation Clause claim, that court’s decision was not
“contrary to,” or “an unreasonable application of, clearly
established Federal law.” 28 U. S. C. §2254(d)(1).
   A divided panel of the United States Court of Appeals
for the Third Circuit affirmed. Greene v. Palakovich, 606
F. 3d 85 (2010). The majority held that the “clearly estab-
lished Federal law” referred to in §2254(d)(1) is the law at
the time of the state-court adjudication on the merits. Id.,
at 99. The dissenting judge contended that it is the law at
the time the conviction becomes final. Id., at 108. We
granted certiorari. 563 U. S. ___ (2011).
                          II
 Section 2254(d) of Title 28, U. S. C., as amended by
AEDPA, provides:
       “An application for a writ of habeas corpus on behalf
    of a person in custody pursuant to the judgment of a
    State court shall not be granted with respect to any
    claim that was adjudicated on the merits in State
    court proceedings unless the adjudication of the
    claim—
       “(1) resulted in a decision that was contrary to, or
    involved an unreasonable application of, clearly estab-
    lished Federal law, as determined by the Supreme
    Court of the United States; or
       “(2) resulted in a decision that was based on an un-
4                     GREENE v. FISHER

                       Opinion of the Court

    reasonable determination of the facts in light of the
    evidence presented in the State court proceeding.”
The issue here pertains to the first exception. We have
said that its standard of “contrary to, or involv[ing] an
unreasonable application of, clearly established Federal
law” is “difficult to meet,” because the purpose of AEDPA
is to ensure that federal habeas relief functions as a
“ ‘guard against extreme malfunctions in the state criminal
justice systems,’ ” and not as a means of error correction.
Harrington v. Richter, 562 U. S. ___, ___ (2011) (slip op., at
12–13) (quoting Jackson v. Virginia, 443 U. S. 307, 332,
n. 5 (1979) (Stevens, J., concurring in judgment)).
    In light of that objective, and relying upon the text of
the provision, we held last Term, in Cullen v. Pinholster,
563 U. S. ___ (2011), that review under §2254(d)(1) is
limited to the record that was before the state court that
adjudicated the prisoner’s claim on the merits. We said
that the provision’s “backward-looking language requires
an examination of the state-court decision at the time it
was made.” Id., at ___ (slip op., at 9). The reasoning of
Cullen determines the result here. As we explained,
§2254(d)(1) requires federal courts to “focu[s] on what a
state court knew and did,” and to measure state-court
decisions “against this Court’s precedents as of ‘the time
the state court renders its decision.’ ” Id., at __ (slip op., at
10) (quoting Lockyer v. Andrade, 538 U. S. 63, 71–72
(2003); emphasis added).
    Greene resists that conclusion by appealing to our deci-
sion in Teague v. Lane, 489 U. S. 288 (1989). Teague held
that, with two exceptions not pertinent here, a prisoner
seeking federal habeas relief may rely on new constitu-
tional rules of criminal procedure announced before the
prisoner’s conviction became final. Id., at 310 (plurality
opinion); see also Penry v. Lynaugh, 492 U. S. 302, 313
(1989) (affirming and applying Teague rule). Finality
                    Cite as: 565 U. S. ____ (2011)                   5

                         Opinion of the Court

occurs when direct state appeals have been exhausted and
a petition for writ of certiorari from this Court has become
time barred or has been disposed of. Griffith v. Kentucky,
479 U. S. 314, 321, n. 6 (1987). Greene contends that,
because finality marks the temporal cutoff for Teague
purposes, it must mark the temporal cutoff for “clearly
established Federal law” under AEDPA.
   The analogy has been rejected by our cases. We have
explained that AEDPA did not codify Teague, and that
“the AEDPA and Teague inquiries are distinct.” Horn v.
Banks, 536 U. S. 266, 272 (2002) (per curiam). The retro-
activity rules that govern federal habeas review on the
merits—which include Teague—are quite separate from
the relitigation bar imposed by AEDPA; neither abrogates
or qualifies the other. If §2254(d)(1) was, indeed, pegged
to Teague, it would authorize relief when a state-court
merits adjudication “resulted in a decision that became
contrary to, or an unreasonable application of, clearly
established Federal law, before the conviction became
final.” The statute says no such thing, and we see no
reason why Teague should alter AEDPA’s plain meaning.*
   Greene alternatively contends that the relevant “deci-
sion” to which the “clearly established Federal law” crite-
rion must be applied is the decision of the state supreme
court that disposes of a direct appeal from a defendant’s
conviction or sentence, even when (as here) that decision
does not adjudicate the relevant claim on the merits. This
is an implausible reading of §2254(d)(1). The text, we
repeat, provides that habeas relief

——————
  * Whether §2254(d)(1) would bar a federal habeas petitioner from
relying on a decision that came after the last state-court adjudication
on the merits, but fell within one of the exceptions recognized in
Teague, 489 U. S., at 311, is a question we need not address to resolve
this case.
6                   GREENE v. FISHER

                     Opinion of the Court

    “shall not be granted with respect to any claim that
    was adjudicated on the merits in State court proceed-
    ings unless the adjudication of the claim . . . resulted
    in a decision that was contrary to, or involved an un-
    reasonable application of, clearly established Federal
    law . . . .” (Emphasis added.)
The words “the adjudication” in the “unless” clause obvi-
ously refer back to the “adjudicat[ion] on the merits,” and
the phrase “resulted in a decision” in the “unless” clause
obviously refers to the decision produced by that same
adjudication on the merits. A later affirmance of that
decision on alternative procedural grounds, for example,
would not be a decision resulting from the merits adjudica-
tion. And much less would be (what is at issue here)
a decision by the state supreme court not to hear the
appeal—that is, not to decide at all.
                             III
   The Third Circuit held, and the parties do not dispute,
that the last state-court adjudication on the merits of
Greene’s Confrontation Clause claim occurred on direct
appeal to the Pennsylvania Superior Court. 606 F. 3d, at
92, and n. 1. The Pennsylvania Superior Court’s decision
predated our decision in Gray by nearly three months.
The Third Circuit thus correctly held that Gray was not
“clearly established Federal law” against which it could
measure the Pennsylvania Superior Court’s decision. 606
F. 3d, at 99. The panel then concluded (and the parties do
not dispute) that the Pennsylvania Superior Court’s deci-
sion neither was “contrary to,” nor “involved an unreason-
able application of,” any “clearly established Federal law”
that existed at the time. Id., at 106. Consequently,
§2254(d)(1) bars the federal courts from granting Greene’s
application for a writ of habeas corpus.
   We must observe that Greene’s predicament is an unu-
sual one of his own creation. Before applying for federal
                 Cite as: 565 U. S. ____ (2011)                  7

                     Opinion of the Court

habeas, he missed two opportunities to obtain relief under
Gray: After the Pennsylvania Supreme Court dismissed
his appeal, he did not file a petition for writ of certiorari
from this Court, which would almost certainly have pro-
duced a remand in light of the intervening Gray decision.
“Where intervening developments . . . reveal a reasonable
probability that the decision below rests upon a premise
that the lower court would reject if given the opportunity
for further consideration, and where it appears that such a
redetermination may determine the ultimate outcome of
the litigation, [an order granting the petition, vacating the
judgment below, and remanding the case (GVR)] is, we
believe, potentially appropriate.” Lawrence v. Chater, 516
U. S. 163, 167 (1996) (per curiam). See, e.g., Stanbridge v.
New York, 395 U. S. 709 (1969) (per curiam) (GVR in light
of Bruton). Nor did Greene assert his Gray claim in a
petition for state postconviction relief. Having forgone two
obvious means of asserting his claim, Greene asks us to
provide him relief by interpreting AEDPA in a manner
contrary to both its text and our precedents. We decline to
do so, and affirm the judgment of the Court of Appeals.

                                                  It is so ordered.